Citation Nr: 1139929	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-49 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hearing loss and tinnitus.

3.  Entitlement to service connection for a left leg disability. 

4.  Entitlement to service connection for a disability manifested by left forearm pain. 

5.  Entitlement to service connection for a disability manifested by right forearm pain. 

6.  Entitlement to service connection for a low spine disability. 

7.  Entitlement to service connection for a disability manifested by numbness in the left lower arm and hands. 

8.  Entitlement to service connection for a disability manifested by numbness in the right lower arm and hands

9.  Entitlement to service connection for a left knee disability, to include instability, to including as secondary to a low spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1965 to August 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's service connection claims listed herein. 

In March 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

Also in March 2011, the Veteran submitted additional evidence in support of his claims.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 

The issues of service connection for a low spine disability, a disability manifested by numbness in the left lower arm and hands, a disability manifested by numbness in the right lower arm and hands, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a March 2011 statement requesting that the claims for service connection for PTSD, an acquired psychiatric disorder, a left leg disability, a disability manifested by left forearm pain, and a disability manifested by right forearm pain be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claims for service connection for PTSD, an acquired psychiatric disorder, a left leg disability, a disability manifested by left forearm pain, and a disability manifested by right forearm pain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In a March 2011 statement, the Veteran explicitly indicated that he wished to withdrawal his appeals for service connection for PTSD, an acquired psychiatric disorder, a left leg disability, a disability manifested by left forearm pain, and a disability manifested by right forearm pain.  This request was reiterated at the March 2011 hearing before the undersigned as reflected in the typed written transcript associated with the claims folder. 

Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claims for service connection for PTSD, an acquired psychiatric disorder, a left leg disability, a disability manifested by left forearm pain, and a disability manifested by right forearm pain, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these appeals and they are therefore dismissed without prejudice.


ORDER

The appeal as to service connection for PTSD is dismissed.

The appeal as to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hearing loss and tinnitus, is dismissed.

The appeal as to service connection for a left leg disability is dismissed.

The appeal as to service connection for a disability manifested by left forearm pain is dismissed.

The appeal as to service connection for a disability manifested by right forearm pain is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  After having carefully considered the remaining issues, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

As to the claim for service connection for low spine disability, the Veteran contends that he had spine problems in service during basic training.  He asserts that he had spine trouble while doing his exercises and marching, and that he self-medicated.  He also testified at his hearing that he experienced spine problems prior to service, his spine problems were due to a pelvic tilt during service, or his problems were aggravated in service.  See March 2011 Board Hearing Transcript, pages 5 and 33.  While review of the claims folders shows a current diagnosis of a low spine disability, service treatment records are negative for any complaints or findings of a low spine disability.  The Board notes that the Veteran is competent to state what he experienced before and during service, and the Board finds his statements regarding in-service low spine problems include back pain are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of the claimed low spine disability, he must be provided such an examination on remand.

Likewise, the Veteran indicates that his numbness in the bilateral lower arm and hands are related to service.  He asserts that his military occupational specialist (MOS) involved typing for long hours, usually extending beyond his normal work day, caused his current arm and hand numbness.  He testified that his hands and arms fell asleep during service while marching.  See March 2011 Hearing Transcript, page 45.  Although service treatment records are negative for any complaints or findings of a disability of the lower arm and hands, current treatment records show a diagnosis of bilateral carpal tunnel.  Additionally, the Veteran's Form DD 214 reflects that he was an administrative specialist during service.  As noted above, the Veteran is competent to state what he experienced during service and the Board finds his statements regarding in-service bilateral arm and hand problems such as numbness are credible, and consistent with his MOS.  See supra Jandreau, 492 F.3d 1372 at 1377; Buchanan, 451 F.3d at 1336.  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of the claimed bilateral lower arm and hand disability, he must be provided such an examination on remand.

Finally, as to the claim for service connection for a left knee disability, the Veteran espouses two different theories of entitlement.  On the one hand, he contends that he had a left knee disability that pre-existed service as a result of a car accident when he was four years old wherein he broke his left leg and which resulted in a discrepancy between the lengths of his legs.  He argues that that his pre-existing left knee disability was aggravated by service.  Review of the claims folder shows that the Veteran was seen in October 1965 during service for left leg pain and at which time knee crepitus was noted.  Additionally, the record reflects that the Veteran has a current diagnosis of chronic knee pain, possible arthritis, as well as a half inch shortening of the right leg.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111  (West 2002); 38 C.F.R. § 3.304(b) (2011).  At the outset, the Board notes that the Veteran is competent to report that he broke his left leg as a child.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, he did not specify and the record does not reflect a diagnosis for any disability related to a childhood injury at the time of his service entry.  In this regard, the Board observes that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  The October 1965 service treatment record reflects that the Veteran reported a history of a broken leg.  On remand, the Board is of the opinion that a VA examination would be probative in ascertaining whether there is clear and unmistakable error that a left knee disability preexisted the Veteran's active military service and whether such preexisting disability was aggravated during service. 

In the alternative, the Veteran asserts that his current left knee disability was aggravated by his claimed low spine disability.  Therefore on remand, an opinion as to whether the Veteran's left knee disability is related to any low spine disability must be obtained.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  (The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current low spine disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should identify any current lower spine disability.  For each disability identified, the examiner should:

a)  Provide an opinion as to whether there is a 50 percent probability or greater that the disability is related to the Veteran's active service, to include his statements as to low spine symptoms in service and having a pelvic tilt therein;

b)  Provide an opinion as to whether a low spine disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty;

c)  For each low spine disability that clearly and unmistakably existed prior to service, provide an opinion as to whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. disorder was not aggravated by service).

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed low spine disability as shown by the evidence of record. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current disability manifested by numbness in the bilateral lower arm and hands.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current disability manifested by numbness in the bilateral lower arm and hands is related to the Veteran's active service, to include his statements as to symptoms in service.  The examiner should reconcile any opinion with the evidence of record.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed disability manifested by numbness in the bilateral lower arm and hands as shown by the evidence of record. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Schedule the Veteran for an examination to ascertain the nature and etiology of any current left knee disability, including specifically, an assessment as to whether any current disability is etiologically related to service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the diagnoses of any current left knee disability.  For each disability identified, the examiner should: 

a)  Indicate whether the disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty;

b)  For each left knee disability that existed prior to service, indicate whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. disorder was not aggravated by service);

c)  For any left knee disability that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to (i) whether there is a 50 percent or better probability that the left knee disability is related to the Veteran's military service, or (ii) whether there is a 50 percent or better probability that that the left knee disability was either (1) caused by or (2) is aggravated by the Veteran's low spine disability.  

If the examiner determines that the Veteran's left knee disability is aggravated by the low spine disability, the examiner should report the baseline level of severity of the left knee disability prior to the onset of aggravation.  If some of the increase in severity of the left knee disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed left knee as shown by the evidence of record. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

4.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Thereafter, readjudicate the Veteran's claims, to specifically include adjudication of the left knee disability as secondary to a low spine disability.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


